Family Court correctly found that petitioner failed to establish by a fair preponderance of competent evidence that respondent committed acts warranting an order of protection in her favor (see Family Ct Act §§ 832, 834). Petitioner argued before Family Court that she offered her testimony about the content of her conversation with an alleged hired assassin to show her *429state of mind. Accordingly, we decline to review the arguments, raised for the first time on appeal, that petitioner’s testimony should have been admitted for its truth under an exception to the hearsay rule (see Matter of Patricia H. v Richard H., 78 AD3d 1435, 1437 [2010]). However, petitioner’s testimony, coupled with the in camera statements made by two of the parties’ children in a related article 6 proceeding, provided good cause for Administration for Children’s Services to conduct a child protective investigation pursuant to Family Ct Act § 1034 (1) (b). Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and Richter, JJ. [Prior Case History: 29 Misc 3d 462.]
Motion to file untimely respondent’s brief denied.